DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.
Applicant’s amendment of claim 1, 13, 126, in the paper of 10/14/2020, is acknowledged.  Claims 1, 3, 7, 8, 12, 13, 16, 19, 22, 29, 32, 35-37, 61-63, 126, 127, 133-137, 151-152 are at issue and are present for examination.
Applicants' arguments filed on 10/14/2020, have been fully considered and are deemed to be persuasive to overcome the rejections previously applied.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pei Wu on 3/12/2021.

Cancel claims 35-37, 61-63, 151 and 152.
Replace claim 1 with the following:
A method of performing in vitro transcription comprising the steps of: 
providing a cDNA comprising a cyanophage Syn5 RNA polymerase (RNAP) promoter sequence and a nucleic acid template sequence, nucleotides and a Y564F mutant cyanophage Syn5 RNAP, wherein said Syn5 RNA Polymerase (RNAP) has at least 90% sequence identity to the amino acid sequence of SEQ ID NO:23; and 
incubating the cDNA comprising the cyanophage Syn5 RNA polymerase (RNAP) promoter sequence and the nucleic acid template sequence, the nucleotides and the Y564F mutant cyanophage Syn5 RNAP together for a sufficient time to produce transcripts.
Replace claim 126 with the following:
126. 	A method of performing in vitro transcription comprising the steps of: 
providing a reaction mixture of a cDNA comprising a cyanophage Syn5 RNA polymerase (RNAP) promoter sequence and a nucleic acid template sequence, nucleotides, one or more 2’-modified nucleotides, Mg2+ and Mn2+ and a Y564F mutant cyanophage Syn5 RNAP, wherein said Syn5 RNA Polymerase (RNAP) has at least 90% sequence identity to the amino acid sequence of SEQ ID NO:23 and
incubating the reaction mixture for a sufficient time to produce a transcript including the one or more 2'-modified nucleotides.


Allowable Subject Matter
s 1, 3, 7, 8, 12, 13, 16, 19, 22, 29, 126, 127, 133-137 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method of performing in vitro transcription comprising the steps of: providing a cDNA comprising a cyanophage Syn5 RNA polymerase (RNAP) promoter sequence and a nucleic acid template sequence, nucleotides and a Y564F mutant cyanophage Syn5 RNAP, wherein said Syn5 RNA Polymerase (RNAP) has at least 90% sequence identity to the amino acid sequence of SEQ ID NO:23; and 
incubating the cDNA comprising the cyanophage Syn5 RNA polymerase (RNAP) promoter sequence and the nucleic acid template sequence, the nucleotides and the Y564F mutant cyanophage Syn5 RNAP together for a sufficient time to produce transcripts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (571) 272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






rgh
3/12/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652